DETAILED ACTION
Request for Continued Examination received 17 March 2021 is acknowledged.  Claims 1-7 and 9-10 as amended 17 March 2021 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Merten (US Pub. No. 2014/0222271) in view of Fong (US Pub. No. 2014/0100693).

As per Claim 1, Merten discloses a method for operating an automatically moving service device (10) (Fig. 1; ¶21), comprising detecting obstacles within an environment with a detection device (110) (Figs. 1-2; ¶21-22), generating an environment map of the environment (“map of the environment” in ¶24) using detection results of the detection device (110), and moving (as per mode 300) the service device (10) within the environment based on the environment map (Fig. 4; ¶24),
wherein a control device (120) of the service device (10) receives information about a spatial position of a base station (20) in the environment (Figs. 1-2, 4; ¶21-22, 24),
wherein a maneuvering area (as per approach 330) for the service device (10) to approach, turn toward and/or dock with the base station (20) is further determined (Figs. 1-2, 4; ¶20, 22, 24),

wherein a turning point (as per “lateral shift in two dimensions” in ¶24) for a directional change is prescribed within the maneuvering area (as per approach 330) (Fig. 4; ¶24),
wherein as the service device (10), moves toward the base station (20), the service device (10) executes a last directional change at this turning point (as per “lateral shift in two dimensions” in ¶24) at the latest and independently of a remaining progression of movement, before the service device (10) moves along a straight line toward the base station (20) (Figs. 1, 4; ¶20, 22, 24),
wherein the maneuvering area (as per approach 330), with regard to the presence of an obstacle, is monitored (as per mode 320) chronologically before a starting time of a maneuvering process (approach 330) for having the service device (10) approach, turn and/or dock with the base station (20) (Figs. 1-2, 4; ¶21-22, 24),
wherein the monitoring (as per mode 320) is triggered by an end of a service operation of the service device (10), the end of the service operation being defined as one of the following: [after a cleaning activity of the service device has ended, or once a movement of the service device has ended], or when a critical threshold (as per Y at 310) for a charging state of an accumulator of the service device (10) has been dropped below a level that requires the service operation to be interrupted and the accumulator be charged (Figs. 1-2, 4; ¶22, 24), or [when an instruction for terminating a cleaning process of the service device has been received from a user of the service device].
Merten does not expressly disclose:
wherein the maneuver area is determined before a maneuvering process of the service device with the base station starts; and
wherein the turning point is prescribed before the maneuvering process of the service device with the base station starts.

Therefore, from these teachings of Merten and Fong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fong to the system of Merten since doing so would enhance the system by eliminating time associated with detecting signals during approach.

As per Claim 2, the combination of Merten and Fong teaches or suggests all limitations of Claim 1.  Merten further discloses wherein the information about the spatial position of the base station (20) is detected by means of the detection device (110), and wherein the detection device (110) is a detection device (110) of the service device (10) (Figs. 1-2, 4; ¶20-22, 24).

As per Claim 4, the combination of Merten and Fong teaches or suggests all limitations of Claim 1.  Merten does not expressly disclose wherein a detection device of the service device recognizes the base station based upon a code arranged on the base station.
See rejection of Claim 1 for discussion of teachings of Fong.  Fong further discloses an embodiment in which a detection device (270A-B) of the service device (200) recognizes the base station (600) based upon a code (640A-640B) arranged on the base station (600) (Figs. 1, 4A; ¶22, 24-25).  In 
Therefore, from these teachings of Merten and Fong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fong to the system of Merten since doing so would enhance path planning.

As per Claim 5, the combination of Merten and Fong teaches or suggests all limitations of Claim 1.  Merten does not expressly disclose wherein a user transmits the information about the spatial position of the base station to the service device, in particular manually via a communications link to an external terminal device having the service device.
See rejection of Claim 1 for discussion of teachings of Fong.  Fong further discloses an embodiment in which a user transmits the information about the spatial position of the base station (600) to the service device (200) (¶22, 36), in particular manually via a communications link (as per arrows to network 170, and devices 110, 164) to an external terminal device (144) having the service device (200) (¶22-23, 36).  According to Fong, locating data processing operations on a specified processor as between base station (600), servers (150), and/or external terminal device (144) is a matter of design choice (¶36).  Like Merten, Fong is concerned with mobile robot control systems.
Therefore, from these teachings of Merten and Fong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fong to the system of Merten since doing so is a matter of design choice.

As per Claim 7, the combination of Merten and Fong teaches or suggests all limitations of Claim 1.  Merten further discloses wherein the maneuvering area is monitored (as per approach 330) in relation to an obstacle (as per “obstacle avoidance” in ¶24) present herein by means of the detection device (110), [wherein the detection device (110) is a detection device of the service device (10) (Figs. 1-2, 4; ¶21-22, 24)] and/or [a detection device of the base station].

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Merten (US Pub. No. 2014/0222271) in view of Fong (US Pub. No. 2014/0100693), further in view of Yamamoto (US Pub. No. 2005/0221840).

As per Claim 3, the combination of Merten and Fong teaches or suggests all limitations of Claim 2.  Merten does not expressly disclose wherein the position of the base station is determined while the service device is connected with the base station, wherein the position is determined in particular based on a location of the service device at a starting time for a movement by the service device that begins at the base station.
Yamamoto discloses a service device (101) that operates with a base station (102) (Fig. 1; ¶31).  In one embodiment, the position (as per calculator 154) of the base station (102) is determined while the service device (101) is connected with the base station (102) (Fig. 1; ¶38-40), wherein the position (as per calculator 154) is determined in particular (as per “resets” in ¶51) based on a location of the service device (101) at a starting time for a movement by the service device (101) that begins at the base station (102) (Fig. 2; ¶43-51).  In this way, the system operates to provide reliable guidance (¶17).  Like Merten, Yamamoto is concerned with mobile robot control systems.
Therefore, from these teachings of Merten, Fong, and Yamamoto, one of ordinary skill in the art would have found it obvious to apply the teachings of Yamamoto to the system of Merten as modified in view of Fong since doing so would enhance the system by providing reliable guidance.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Merten (US Pub. No. 2014/0222271) in view of Fong (US Pub. No. 2014/0100693), further in view of Oh (US Pub. No. 2014/0324271).


Oh discloses a service device (100) that operates with a base station (200) and an external terminal device (410) (Figs. 1, 8; ¶61-69, 216-217).  In one embodiment, the user enters the position of the devices in an environment map (412) shown on a display of the external terminal device (410) (Figs. 8-9; ¶218-229).  In this way, the service device is integrated into a smart home system (¶270).  Like Merten, Oh is concerned with mobile robot control systems.
Therefore, from these teachings of Merten, Fong, and Oh, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Oh to the system of Merten as modified in view of Fong since doing so would enhance the system through integration into a smart home system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Merten (US Pub. No. 2014/0222271) in view of Fong (US Pub. No. 2014/0100693), further in view of Onishi (US Patent No. 5,220,263).

As per Claim 9, the combination of Merten and Fong teaches or suggests all limitations of Claim 1.  Merten does not expressly disclose [wherein, once an obstacle has been detected in the maneuvering area of a base station, it is determined whether other base stations are available in the environment with which the service device can dock,] and/or [wherein, once an obstacle has been detected in the maneuvering area of the base station, acoustic and/or optical information about the obstacle is transmitted to a user of the service device.]
Onishi discloses a service device (2-1) that operates with a base station (S1) (Figs. 1, 4; 3:20-33, 3:41-49).  In one embodiment, once an obstacle (as per “pre-occupied” in 6:6) has been detected in the maneuvering area of a base station (S1), it is determined whether other base stations (S2) are available 
Therefore, from these teachings of Merten, Fong, and Onishi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Onishi to the system of Merten as modified in view of Fong since doing so would enhance the system by controlling the robot in an efficient manner.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Merten (US Pub. No. 2014/0222271) in view of Fong (US Pub. No. 2014/0100693), further in view of Suvarna (US Pub. No. 2018/0299899).

As per Claim 10, the combination of Merten and Fong teaches or suggests all limitations of Claim 1.  Merten does not expressly disclose wherein the environment map and obstacles stored therein are used to determine an optimal spatial position for a base station, wherein information about the optimal spatial position is transmitted to the user of the service device.
Suvarna discloses a service device (102) that operates with a base station (206) (Fig. 2; ¶20).  In one embodiment, an environment map (802) and obstacles (as per objects within map 802) stored therein are used to determine an optimal spatial position (804) for a base station (206), wherein information about the optimal spatial position (804) is transmitted to the user (as per 801) of the service device (102) (Fig. 8; ¶65-67).  In this way, the system operates to optimize cleaning time (¶65).  Like Merten, Suvarna is concerned with robot control systems.
Therefore, from these teachings of Merten, Fong, and Suvarna, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Suvarna to the system of Merten as modified in view of Fong since doing so would enhance the system by optimizing cleaning time.
Response to Arguments
Applicant's arguments filed 17 March 2021 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Merten is silent regarding the features mentioned above [as per the amendments]” in that “a maneuvering area and a turning point for a directional change are not determined before starting a maneuvering process of the mobile robot with the charging station” and “Instead, the mobile robot approaches the charging station and thereby still calculates actual sensor data with a template to optimally navigate the mobile robot to the charging station” (page 7-8 of Amendment).  Upon further consideration of the teachings of the cited references in view of the amended claim language, rejections under 35 USC 102 are not maintained.  However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Merten fails to disclose that the monitoring of the maneuvering area is triggered by an end of a service operation of the service device, namely defined as one of: after a cleaning activity of the service device has ended, or once a movement of the service device has ended, or when a critical threshold for a charging state of an accumulator of the service device has been dropped below a level that requires the service operation to be interrupted and the accumulator be charged, or when an instruction for terminating a cleaning process of the service device has been received from a user of the service device” in that “according to Merten, a monitoring of the ‘maneuvering area’ is performed independently of a triggering event as according to the invention” (page 8-9 of Amendment).  Upon further consideration of the teachings of the cited references in view of the amended claim language, the applied teachings of Merten are modified in the rejection as set forth above.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Merten still fails to disclose the feature of "wherein the spatial position and maneuvering area are stored in the environment map" of claim 1” in that “paragraph [0024] only discloses that the mobile robot starts driving to the charging station by using its map of the environment” (page 10 of Amendment).  In the claim language, “the spatial position” in the claim language at issue finds antecedent basis in “a spatial position of a base station in the environment” as per line 6-7 and “the maneuver area” in the claim language at issue finds antecedent basis in “a maneuvering area for the service device to approach, turn toward and/or dock with the base station” as per line 8-9.  Merten discloses that driving to the charging station (320) involves using the system’s “map of the environment and knowledge about the position of the charging station within its environment and/or real time sensor information” and driving to the charging station (320) is followed by approaching the charging station (330) after the system arrives at the charging station (Figs. 1-2, 4; ¶21-22, 24).  Accordingly, 
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Merten fails to disclose that a determined maneuvering area is stored in the environment map” in that “Instead, the robot continuously calculates its position or the position of its coil with regard to the charging station or the coil of the charging station, respectively” (page 10 of Amendment).  Applicant’s argument relates to an embodiment for approaching the charging station (330) rather than the applied teachings regarding driving to the charging station (320).  As such, Applicant’s argument involves an assertion not made in any rejection.  Therefore, Applicant’s argument does not identity a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “The maneuvering area and the turning point of the maneuvering area according to Merten are not determined in a way that they are fixed with regard to the whole maneuvering process of the mobile robot” in that “Instead, the maneuvering area and turning point seem to be flexible with regard to current sensor data” (page 10 of Amendment).  No claim recites “fixed with regard to the whole maneuvering process”.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.
Applicant argues that prior art rejections should not be maintained because “These features are also not taught or suggested by any of the other cited references in combination with Merten” (page 10 of Amendment).  To the extent that Applicant’s argument is intended to relate to the amended claim language, upon further consideration of the teachings of the cited references in view of the amended 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664